                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JOSHUA S. MILLER,                           :
                                             :
            Plaintiff                        :
                                             :     CIVIL ACTION NO. 3:18-CV-0858
    v.                                       :
                                             :      (Judge Caputo)
 LUZERNE COUNTY DEPT. of                     :
 CORRECTIONS, et al.,                        :
                                             :
            Defendants                       :


                                        ORDER

      AND NOW, this 5th day of MARCH 2019, in accordance with the accompanying

Memorandum issued this date, it is ORDERED that:

      1.      Mr. Miller’s application for leave to proceed in forma
              pauperis (ECF No. 2) is granted.

      2.      Plaintiff must, and has agreed to, pay the full $350.00 filing
              fee regardless of the outcome of the litigation. (ECF No. 3).

      3.      Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the
              Superintendent/Warden, or other appropriate official at
              Plaintiff’s place of confinement is directed to deduct an initial
              partial filing fee of 20% of the greater of:

      (A)     the average monthly deposits in the inmate’s prison account
              for the past six months, or

      (B)     the average monthly balance in the inmate’s prison account
              for the past six months.

              The initial partial filing fee shall be forwarded to the Clerk of
              the United States District Court for the Middle District of
              Pennsylvania, P.O. Box 1148, Scranton, Pennsylvania,
              18501-1148, to be credited to the above-captioned docket
              number. In each succeeding month, when the amount in the
              Plaintiff’s inmate prison account exceeds $10.00, the
              Superintendent/Warden, or other appropriate official, shall
              forward payments to the Clerk of Court equaling 20% of the
              preceding month’s income credited to Plaintiff’s prison
      account until the $350.00 fee is paid. Each payment shall
      reference the above-captioned docket number.

4.    The Clerk of Court is directed to send a copy of this Order to
      the Superintendent/Warden of the institution wherein Plaintiff
      is presently confined.

5.    Mr. Miller’s claims against the Luzerne County Department
      of Corrections, the PSP’s PREA Administration, and the
      Luzerne County District Attorney’s Office are dismissed.

6.    Mr. Miller’s claims against        CO    Flynn    and   Trooper
      Kosakevitch are dismissed.

7.    Mr. Miller’s PREA claim is dismissed.

8.    Within twenty-one (21) days from the date of this Order, Mr.
      Miller may file an amended complaint setting forth his claims
      against CO Flynn, Trooper Kosakevitch and others involved
      in the April 2016 strip search and the issuance of retaliatory
      false misconducts against him.

9.    The Clerk of Court shall forward to Plaintiff two (2) copies of
      this Court’s prisoner civil-rights complaint form which Mr.
      Miller shall use in preparing any amended complaint he may
      file.

10.   Should Plaintiff fail to file a timely amended complaint, the
      action shall proceed exclusively on his strip search and
      retaliation claims against the remaining defendants: Larsen,
      Orkwis, Damagauer, Rostkowski, Renfer, McCafferty, Ms.
      Kate and CO Pokninchack.

11.   Plaintiff shall maintain on file with the Clerk of Court a
      current address. See M.D. Pa. LR 83.18. If the Court is
      unable to communicate with the Plaintiff because the Plaintiff
      has failed to notify the Court of his address, the Plaintiff will
      be deemed to have abandoned his lawsuit.




                                     /s/ A. Richard Caputo
                                     A. RICHARD CAPUTO
                                     United States District Judge




                                   -2-
